UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN `*'

SOUTHERN DIVlSION
Craig Shaw,
Plaintiff,
v. Civil Action No. 18-13830
City of Riverview, et al., Sean F. Cox
United States District Court Judge
Defendants.

ORDER
DENYING MOTION TO REMAND FEDERAL CLAIMS

AND DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
OVER STATE-LAW CLAIMS

 

On or about November 21, 2018, Plaintiff Craig Shaw filed an action against Defendants
in state court. Plaintift’s complaint asserts three federal claims (Count I, “Violation of
Substantive Due Process” and Counts II and III, “Violation of 42 USC § 1983”) and two state-
law claims (Count IV “Declaration of Rights” and Count V “Breach of Contract”). Defendant
removed the matter to federal court, based upon federal-question jurisdiction over Counts I, II,
and lII.

Thereafter, Plaintiff filed an “Objection to Removal” (ECF No. 8) that this Court
construes as a Motion to Remand.

Defendants filed a response to the motion on January 31, 2019, wherein they assert that
they properly removed Plaintiff’s federal claims to this Coult. Defendants agree with Plaintiff
that diversity jurisdiction is not a proper basis for removal to this Court (ECF No. 10 at 10 n.3)
but they ask this Court to exercise its “discretion to retain supplemental pendent jurisdiction over

the state law claims asserted by Plaintif .” (ECF No. 10 at 9).

The motion has been briefed by the parties and the Court concludes that a hearing is not
necessary.

To the extent that Plaintiff asks this Court to remand his federal claims to state court, the
motion is DENIED. Plaintist federal claims were properly removed to this Court, ."

This Court, however, DECLINES TO EXERCISE SUPPLEMENTAL
JURISDICTION over Plaintiff’ s state-law claims.

The applicable statute regarding supplemental jurisdiction, 28 U.S.C. § 1367, provides, in
pertinent part, that district courts may decline to exercise supplemental jurisdiction over a claim
when: l) the claim raises a novel or complex issue of State law; 2) the claim substantially
predominates over the claim or claims over which the district court has original jurisdiction;

3) the district court has dismissed all claims over which it has original jurisdiction, or 4) in
exceptional circumstances, there are other compelling reasons for declining jurisdiction. 28
U.S.C. § 1367(c).

This Court concludes that the state-law claims predominate over the federal claims in this
action and may raise complex or novel issues of state law. ln addition, the Court finds that the
potential for jury confusion in this case would be great if Plaintiff’s federal claims were
presented to a jury along with Plaintiff’s state-law claims. Thus, the potential for jury confusion :
is yet another reason for this Court to decline to exercise supplemental jurisdiction over
Plaintiff’s state-law claims. United Mz'ne Workers v. Gibbs, 383 U.S. 715 (1966); Padilla v. City
ofSaginaw, 867 F.Supp. 1309 (E.D. Mich. 1994); 28 U.S.C. § l367(c)(4).

Accordingly, the Court DECLINES TO EXERCISE SUPPLEMENTAL
JURISDICTION over Plaintiff’s state-law claims and REMANDS Counts IV and V to Wayne

County Circuit Court,

IT IS SO ORDERED

Dated: February 14, 2019

s/Sean F. Cox
Sean F. Cox
U. S. District Judge

